Title: From John Adams to William Thomas, 11 August 1822
From: Adams, John
To: Thomas, William


				
					

Dear sir—
					Montezillo, Aug. 11, 1822.
				
				Let me add a few hints to my former

letter. Please to search in the publications after
the treaty of peace for a letter of monsieur de Marbois, secretary of the legation, to the Chevalier de la Luzerne, and records and files of congress during that period; and an ’octavo volume in French, entitled, "Politique de tous les cabinets de 1’ Europe," published by the French government during the revolution; in which you will find a memorial from the count de Vergennea to the king, recommending to his majesty a plan of policy toward the American colonies and the English government. I wish every document concerning the negociation of 1782-3 may be searched, and researched, that the truth, the whole truth, and nothing but the truth, in its minutest particulars, may appear. I wish, also, that every human being, who knows any thing concerning it, may be consulted and examined. I have before referred you to Mr. Jay, lord St. Hellens, and Mr. Vaughan. I now refer you to Mr. Wm. Temple Franklin, still living in France, who was secretary to the American legation, and attended most, if not all, the conferences. Mr. Thaxter, my private secretary, has long since deceased. But Mr. Charles Storer, who was then an inmate in my family, alert and active, and very useful to me in copying letters and papers, is now living. Let him be asked whether he remembers the letters that I wrote, and he and Mr. Thaxter copied, or which they wrote at my desire, to certain gentlemen then residing at Amsterdam, by the names, as I think, of Folger and Coffin, of Nantucket, earnestly requesting of them the most particular information concerning the extent, value and importance of these fisheries on the coast, and the right of curing fish on land, and especially on the coast of Labrador; and whether he remembers the ample information those gentlemen gave me in their answers, even concerning the value of the seal fishery, as well as all others.If I should ever hear of any other person who knew any thing of that negociation, I will mention him to you.I am, sir, your humble servant,
				
					J. Adams.
				
				
			